UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1552



JOEL S. MEISEL; NEW WORLD PARKING, INCORPO-
RATED; WORLDWIDE PARKING INCORPORATED,

                                          Plaintiffs - Appellants,

          versus


BESIR   KEMAL   USTAOGLU;  HASIBE   USTAOGLU;
REPIMEKS DIS TICARET LIMITED SIRKETI,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-98-3863-AW)


Submitted:   January 31, 2001              Decided:   March 6, 2001


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Catherine E. Bocskor, Rockville, Maryland, for Appellants. Steven
A. Hammond, HUGHES, HUBBARD & REED, L.L.P., New York, New York;
Robert M. Kennedy, HUGHES, HUBBARD & REED, L.L.P., Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joel Meisel, New World Parking, Inc., and Worldwide Parking,

Inc., appeal the district court’s order dismissing this action on

the grounds of forum non conveniens and international comity.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Meisel v. Ustaoglu, No. CA-98-3863-AW (D.

Md. filed Mar. 31; entered Apr. 4, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2